[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION RE: MOTION TO STRIKE (#135.00)
The plaintiffs, as administrators of the estate of Jason Schwertzer sue the defendants for damages arising out of a one car accident occurring in Guilford, Vermont on August 13, 1999 which resulted in the death of Jason Schwertzer. The complaint alleges that the accident occurred after the defendant Richard Aidinis, as driver, and Jason Schwertzer, as passenger, had driven from Southbury, Connecticut through Massachusetts toward their planned destination of Fairlee, Vermont.
The defendants move to strike ten subparagraphs of the complaint which allege that Richard Aidinis violated ten specified motor vehicle statutes of Connecticut and Massachusetts while enroute to Vermont. For example, plaintiffs allege Aidinis operated the vehicle on August 13, 1999 "while under the influence of or while impaired by alcohol and drugs in violation of § 14-227a of the Connecticut General Statutes." The defendants contend that, under any applicable conflict of law doctrine, the laws of Vermont apply to this case, and therefore, references to violations of Connecticut or Massachusetts statutes are irrelevant and should be stricken.
The plaintiffs contend that the subject allegations set forth facts support the various counts of the complaint which sound in negligence and CT Page 5133 reckless behavior against Richard Aidinis and negligent entrustment against Aidinis' father. They point out that the allegations describe the behavior and actions of Aidinis in the hours immediately preceding the fatal accident.
The motion to strike is denied. While the references to specific statutory sections are unnecessary, the allegations concerning Aidinis' actions leading up to the accident are an appropriate effort to lay a factual predicate for the claims.
ADAMS, J.